According to the statement contained in the case, it was shown by the affidavit of the cashier "to the satisfaction of the board of supervisors, that the said corporation had not been, during the preceding year, in the receipt of net annual profits or clear income equal to five per cent on the capital stock of said corporation paid in, or issued to be paid in" after deducting the assessed value of its real estate. This brought the bank plainly within the terms of the Act of 1853. The supervisors could not have rejected the claim to commute on the ground that the case did not come within the letter of the act, because the affidavit, as stated in the printed case, was in precise accordance with the language of the act. It contained everything which the statute in terms requires to be shown, and its statements were borne out by *Page 98 
the conceded facts of the case The bank clearly had not "during the preceding year" received annual profits equal to five per cent upon its capital.
The only ground, therefore, which the supervisors could take in refusing the claim to commute was, that although the statute, in terms, embraces every corporation, for however short a time it may have existed, nevertheless it was intended to apply only to corporations which have existed for an entire year prior to the period of assessment; and this no doubt is the ground upon which that refusal was actually placed.
The power of construing statutes according to their spirit and intent in opposition to their letter, is one to be exercised with great caution. The language of legislatures is the best evidence of their intention, and it is only where it is clear that something different was meant, that courts are justified in departing from it. Sometimes where — from a consideration of the subject matter of a statute, and the general scope of its provisions — its precise object is plain, courts are warranted in adopting a construction at variance with the strict, literal import of its terms, if necessary to accomplish that object. There are however, few statutes which are less likely to present such a case than those which relate to taxation. As the power of the legislature to tax, or exempt from taxation, is entirely unlimited, and as it is impossible that the laws on that subject should be so adjusted as to operate with perfect equality, it would be dangerous to depart from the letter of such a statute, upon any considerations of mere justice or equity. Unless the motives and intent of the legislature are plain, and the court can see with perfect distinctness that the language used does not express that intent — if the intention is in any degree a matter of speculation — the only safe course is to interpret the statute according to its letter.
The act under consideration provides that any corporation which shall show by affidavit that it has not during the preceding year made an annual profit or clear income equal to five per cent upon its capital, shall be entitled to commute. The respondents contend that this means any corporation *Page 99 
which has existed for a year. Upon what ground can this be claimed? There is nothing in the language which imports it. It is not implied, as the counsel seem to suppose, in the word "during," or "annual." These words simply measure the period within which the profits must have accrued. Only such are to be estimated as have accrued within the preceding year, and they must be strictly annual profits, that is, profits belonging appropriately to the business of the year for which they are estimated. The words do not necessarily mean anything more than this.
The construction contended for, therefore, can only be claimed upon the ground that the act, if interpreted literally, is unreasonable: that it would operate unequally or unjustly. But how is it possible for the court to say, that the legislature may not have had reasons for extending some indulgence to corporations just commencing their business. Some time is necessarily lost in taking private capital and investing it in the business of a corporation. It takes time to organize a corporate body, and to put its machinery in operation. Corporations are created, or supposed to be created, for public purposes, and whether they should be encouraged or not is a question for the legislature alone.
If the respondents are right, the affidavit produced by the corporation must show not only that such corporation has not made profits during the year equal to five per cent (which is all that the language of the act requires), but the additional fact, that the corporation has existed for an entire year; concerning which there is not a word in the statute. This requirement must be interpolated, therefore, purely on account of its supposed reasonableness, in order to justify construing the statute as contended for by the respondents. It would require, I think, clearer evidence of the legislative intent to warrant such an interpolation, even if this statute did not relate to taxation. But when it is considered that taxation is a power which the government exercises in its own favor: that its discretion is unlimited; and that in this form it may take from the citizen whatever it pleases, it is no more than reasonable that statutes *Page 100 
imposing taxes, if ambiguous or of doubtful import, should be construed most favorably to the party to be taxed.
The judgment in this case should, I think, be reversed, and judgment should be rendered for the plaintiffs for the sum of $21,360, with interest from the 2d September, 1857.
Judgment affirmed.